Citation Nr: 1811274	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher initial rating for traumatic brain injury (TBI), currently rated as 40 percent disabling prior to May 18, 2015 and 10 percent disabling thereafter.

2.  Entitlement to service connection for facial numbness, tingling, and hypersensitivity residual to shrapnel injury to the face.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active duty service from March 2002 to August 2002, January 2003 to December 2004 and September 2005 to July 2007, including receipt of a Combat Action Badge and Purple Heart.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  Jurisdiction has been transferred to the RO in St. Paul, Minnesota.  

Notably, the July 2013 rating decision changed the previously assigned total rating for TBI to a total rating for posttraumatic stress disorder (PTSD) with anxiety and depression from July 23, 2007.  The RO assigned a separate noncompensable rating for TBI residuals from November 16, 2012.  

In April 2014, the RO granted a 40 percent initial rating for TBI.  

In November 2015, the RO decreased the TBI initial rating to 10 percent from May 18, 2015.  As higher ratings are available, the TBI claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, as the assignment of an increased evaluation, and then its reduction, is a retroactive action, and not a prospective one, the provisions regarding reduction are not applicable.   Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Peake, 22 Vet App 202 (2008), aff'd sub nom Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009).

The Veteran also wanted to appeal a permanent and total rating and increased ratings for chronic thoracolumbar strain, right thigh shrapnel wound scars, and left thigh shrapnel wound scars.  The RO explained why these issues were not on appeal in the May 2014 Statement of the Case (SOC).  In the May 2014 substantive appeal, the representative indicated that the issues of an increased rating for TBI and service connection for facial neuralgia were on appeal.  No other issues have been certified for appeal.  See February 2016 VA Form 8, Certification of Appeal.  

The issue of a higher initial rating for TBI is in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's facial numbness, tingling, and hypersensitivity constitutes disability due to his in-service facial shrapnel injury.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for facial numbness, tingling, and hypersensitivity residual to shrapnel injury to the face are met.  38 U.S.C. §§ 1110, 1154(b), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires competent evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities, including other organic diseases of the nervous system, as listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A necessary element for establishing any service connection claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The Board recognizes that a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Evidence generated prior to the claim must also be considered in determining a current disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C. § 1154(b).  This statute does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").

For background purposes, the Veteran was seriously injured from a May 2007 improvised explosive device (IED) blast while serving in Iraq.  He sustained a concussion with loss of consciousness and multiple shrapnel injuries, including those to the face.  He was medically evacuated for treatment.  He is currently service-connected for scars relating to the head, face and neck. 

May 2007 service treatment records (STRs) included CT face scan following the IED injury.  It confirmed comminuted right mandible fracture with numerous foreign bodies throughout the soft tissues of the right side.  

In December 2012, the Veteran underwent a VA examination.  As relevant, he reported developing numbness, tingling, and hypersensitivity on the right side of his face following right neck surgery to remove shrapnel.  He did not have any medical evaluation or treatment for it.  He reported the area of sensitivity had declined over the last several years.  Currently, he complained about increased sensitivity to light touch over the right mandibular area.  He denied any motor symptoms or numbness.  Clinical evaluation showed was notable for subjective area of increased sensation over the right lateral face and neck.  However, there were no skin changes or objective evidence of neurological injury.  The examiner declined to make a diagnosis for facial neuralgia due to the normal clinical examination.  

The Veteran contends service connection is warranted for facial neuralgia.  The evidence directly addressing this claim is limited to the December 2012 VA examination report.  The December 2012 VA examiner noted subjective symptoms associated with the claimed disability, but declined to make a current diagnosis due to the absence of clinically observable manifestations.  The question of whether wholly subjective symptoms, such as sensory disturbances in this case, could constitute a  "disability" for purposes of the VA compensation laws and regulations in the absence of a specific diagnosis is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C. §§ 1110 and 1131); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  In Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.  Thus, for example, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  

In contrast to Sanchez-Benitez, here the factual background clearly shows that the post-service facial sensory disturbances are associated with the IED injury.  38 U.S.C. § 1154(b).  The Board also points out that the Court has recognized any physical defect as within the purview of a current disability for VA compensation purposes.  Allen v. Brown, 7 Vet. App. 439, 444-45; 38 U.S.C.A. § 1701(1).  The Veteran's reports of facial sensory disturbances would constitute a physical defect resulting in decreased earning capacity.  Id.  In light of the above, the Board does not consider the December 2012 VA examination report persuasive to show that the Veteran's reports of subjective facial neurological disturbances do not constitute a current disability associated with an in-service shrapnel injury.  In this regard, the Board notes that there is a case pending before the United State Court of Appeals for the Federal Circuit addressing this precise issue.  See Saunders v. Shulkin, No. 17-1466 (Notice of Docketing filed Jan. 1, 2017).  In the absence of definitive guidance on this issue, the Board will not deny the claim based on lack of current disability due to the lack of a specific diagnosis.

In sum, the factual background includes competent and credible evidence concerning in-service shrapnel injuries to the face and residual facial numbness, tingling, and hypersensitivity due to in-service shrapnel injury to the face.  Entitlement to service connection for neurological residuals of shrapnel injury to the face is therefore warranted. 


ORDER

Service connection for facial numbness, tingling, and hypersensitivity residual to shrapnel injury to the face is granted.  




REMAND

Although the Board regrets the additional delay, another medical records request is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

In October 2013, the Veteran underwent a neuropsychological evaluation with Dr. G.  The Veteran was referred to Dr. G to receive a second opinion concerning his TBI residuals following an August 2013 evaluation by Dr. F. for worsening memory.  The private medical records from Dr. F. are not of record.  

VA has adopted a regulation requiring that when it becomes aware of the existence of relevant records before deciding a claim, it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA will request that the claimant obtain the records and submit them to VA.  38 C.F.R. § 3.159(e)(2) (2017).  Since VA is now aware of Dr. F's August 2013 private medical records, further development is needed to ensure compliance with the above regulations.  Id.; see 38 U.S.C. § 5103A(b)(1) (2012) (requiring VA to assist claimants in obtaining evidence necessary to substantiate their claims by making "reasonable efforts to obtain relevant records (including private records)").  

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1.  Furnish a release for private medical records to the Veteran, request that he complete and return the private release for the August 2013 evaluation and any other private treatment records from Dr. F. Alternatively, advise the Veteran he may also directly submit these private medical records to VA.  

If he responds, take appropriate action to secure the identified private medical records with documentation of all search efforts.  Notify the Veteran of any inability to obtain sufficiently identified records and inform him that he may submit any records in his possession directly to VA.

2.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


